ORDER
PER CURIAM:
David Auxier sued Jesse James Antique Mall, Inc. in the Circuit Court of Buchanan County, alleging several causes of action stemming from the alleged theft or loss of coins owned by Auxier and displayed for sale at the Mall. Following a bench trial, the circuit court entered a judgment in favor of the Mall on all of Auxier’s claims. Auxier appeals. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this or*18der has been provided to the parties. Rule 84.16(b).